              Case 2:20-cv-01156-RSL Document 40 Filed 09/07/21 Page 1 of 2



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7
      EMERY SELYMES, individually and as
 8
      Personal Representative of the ESTATE OF                Cause No. C20-1156RSL
      LINDA MARIE SELYMES,
 9
                            Plaintiff,                        ORDER
10
                  v.
11
      FRED MEYER STORES, INC., et al.,
12
                            Defendants.
13

14
            This matter comes before the Court on defendants’ “Motion to File Overlength in Limine
15

16   Briefing.” Dkt. # 38. There are two substantive motions pending, and the deadline for filing

17   motions in limine has been continued. The motion for leave to file an overlength brief is
18   therefore DENIED as premature.
19

20          Dated this 7th day of September, 2021.

21
                                               Robert S. Lasnik
22                                             United States District Judge
23

24

25

26

27

28   ORDER
Case 2:20-cv-01156-RSL Document 40 Filed 09/07/21 Page 2 of 2
